Sussex,
An injunction granted upon petition will be dissolved upon motion if a bill be not filed before the first day of the next ensuing term.Petition for Injunction.—On November 24, 1866, the petition was filed and on motion of Layton, for the petitioner, a preliminary injunction was awarded. November 27th the bond was filed and injunction issued and the Sheriff returned “defendant enjoined.” At the term, on March 14th, on motion of Causey, for the respondent, it appearing by the record that no bill had been filed before the first day of the present term, it was ordered that the injunction be dissolved and that the petitioner pay the costs within three months or attachment.Note. This point has been frequently adjudicated, as appears by the records of the Court, but^ being purely a matter of practice and not appearing either by statute or rule or any reported case, it seemed desirable that at least one case should be reported so that it might appear that the dissolution of the injunction is upon motion and not of course. See Russell vs. Stockley's adm'x. post.